DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 January 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 07 January 2021 has have been considered.
Claims 1-10, 12, 16-18, 21, 28, 31-33, 35-37, 40-44 and 52-59 have been cancelled.  Claims 34 and 45-51 are withdrawn from consideration as being directed to a nonelected invention.  Claims 11, 13-15, 19, 20, 22-27, 29, 30, 38 and 39 have been considered on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11, 13-15, 19, 20, 22-27, 29, 30, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazarus et al. (US Publication No. 2001/0041360 – see the IDS filed July 12, 2017) in view of Shak (US Publication No. 2003/0044493) and Tawfik (The Proteins Protocols Handbook, pp. 477-478, 2002), optionally further in view of The Merck Index (Tenth Edition, p. 549, 1983).
Lazarus et al. describe variants of human DNase I that can have reduced binding affinity for actin (abstract).  The parent human DNase I (Figure 1) has an amino acid sequence identical with SEQ ID NO: 1 of the present application.  In addition to the carboxy terminus, the DNase I has 21 carboxyl groups present in aspartyl residues and 12 carboxyl groups present in glutamyl residues, for a total of 34 carboxyl groups.  The DNase I variants can be formulated in a pharmaceutical composition comprising calcium (paragraph [0082]) and can be chemically modified to affect actin binding or another property of the protein such as stability, biological half-life, or immunogenicity (paragraphs [0044], and [0067]-[0075]).  The chemical modification of the DNase can be instead of or in addition to amino acid mutation of the DNase (paragraph [0067]).  Among the chemical modifications are the covalent modification of aspartyl and/or glutamyl side groups with carbodiimides (paragraph [0073]).  Lazarus et al. teach the use of recombinant eukaryotic host cells to produce the DNase I variants (paragraph [0060]) and such recombinant DNase I variants would not be expected to be structurally distinct from DNase produced by a plant cell (Claim 29 of the present application).  
Lazarus et al. teach the chemical modification of DNase by chemical modification of aspartyl and/or glutamyl side groups with carbodiimides but do not describe formation of amide functionalities at the aspartyl and/or glutamyl side groups.

Tawfik describes the amidation of carboxyl groups in proteins.  The amidation is performed by reacting a carboxy group of an aspartyl and/or glutamyl group with a carbodiimide followed by reaction of the activated carboxyl group with an amine.  Variations in the structure of the amine such as size, charge, and hydrophobicity can be altered so as to alter the effect of chemical modification on the altered protein (page 477). 
It would have been obvious to have amidated the carboxyl group of one or more glutamyl, aspartyl or C-terminal groups of human DNase I because Lazarus et al. teach the general desirability of chemically modifying any amino acid residue of human DNase, including aspartyl and glutamyl residues, in order to modify the enzymatic properties of the DNase, Shak teaches amidation of carboxyl groups of DNase I, and Tawfik teaches that reaction of any amine with a carbodiimide-activated carboxyl group of a protein results in the production of an amide.  While Tawfik exemplifies the reaction of carbodiimide-activated carboxyl groups with glycine, that reference generally teaches that any amine can be reacted with an activated carboxyl group and, ethylenediamine, which would result in the production of a modified DNase comprising a 2-aminoethyl group attached to a carboxyl of aspartate or glutamate, is a widely known amine, as shown by The Merck Index.  In addition, Lazarus et al. teach that the general purpose of amino acid side chain covalent modification is to introduce steric hindrance or 
Lazarus et al. teach that chemical modification can be made to affect actin binding, i.e., alter the Km of DNase for actin, or that other properties of the DNase can be altered by chemical modification instead of the use of amino acid mutation (paragraph [0067]).  Thus, DNase properties such as hydrolytic activity (paragraph [0011]) can also be altered by chemical modification.  Consequently the activity characteristics recited by Claims 13 and 23-26 are regarded as within the scope of teachings of Lazarus et al.

Response to Arguments
	Applicant has argued that the 103 rejection is inappropriate because the Office Action allegedly does not explain how to arrive “at the necessary specific combination of a single reagent (i.e., carbodiimides) from among the myriad of reagents mentioned by Lazarus (see, e.g., paragraphs [0069]-[0075] therein), a single effect (i.e., effect on actin binding) from among the various effects discussed by Lazarus (e.g., an effect on stability or biological half-life or immunogenicity), and an additional feature not mentioned in Lazarus (i.e., that the carbodiimide is reacted with an amine compound other than the ammonium ions actually mentioned by Lazarus) without being infected by hindsight” (pages 9-10 of the response filed 05 January 2021).  

	On page 10 of the response, Applicant asserts that amended Claim 11 now recites the presence of at least five amide residues in the modified DNase and that Lazarus et al. does not describe five modifications of the DNase.  The argument is not convincing since Lazarus et al. teach the modification of glutamyl and/or aspartyl groups in DNase is desirable to introduce steric hindrance or altered electrostatic properties in DNase I that will reduce or prevent actin binding and subsequent inhibition of DNA-hydrolytic activity and Figure 1 of Lazarus et al. shows that, in addition to the carboxy terminus, the DNase I has 21 carboxyl groups present in aspartyl residues and 12 carboxyl groups present in glutamyl residues, for a total of 34 carboxyl groups.  Thus, five modified carboxyl groups in the DNase would have been obvious from the description of 34 carboxyl groups available for amidation.  Applicant further asserts that “[a]s shown in the instant application, the reduction in actin binding is correlated with the number of introduced amide groups” and that “[t]he experimental data supporting this conclusion would not have been obtained by one of ordinary skill in the art in the absence of undue experimentation”.  The argument is not convincing because, as discussed above, Lazarus et al. teach that amino acid side chain modification is desirable to introduce steric hindrance or altered electrostatic properties in DNase I that will reduce or prevent actin binding and 
	On the bottom of page 10 Applicant further asserts that the 103 rejection is inappropriate because “[t]he only example of amidation of aspartyl and/or glutamyl residues described by Lazarus involves reaction with ammonium ions, which entails conversion of a -C(=O)OH group to a -C(=O)NH2 group. These two groups are of essentially the same size. One of ordinary skill in the art would have no reason to consider such a modification as introduction of steric hindrance, and would therefore have no reason to consider the brief passage regarding amidation of aspartyl and/or glutamyl residues as relating to the introduction of steric hindrance discussed separately by Lazarus”.  The argument is not convincing because: (1) the teachings of Lazarus et al. are not regarded as limited to the description in the Examples, and (2) the teachings of Lazarus et al. are substantially broader with respect to the modification of amino acid side chains.  In particular, Lazarus et al. teach that the general purpose of amino acid side chain covalent modification is to introduce steric hindrance or altered electrostatic properties in the DNase I that will reduce or prevent actin binding and subsequent inhibition of DNA-hydrolytic activity (paragraph [0044]).  Thus, the use of any known chemical modification for altering glutamyl and/or aspartyl side chain residues in DNase I (such as amidation) in order to introduce steric hindrance or altered electrostatic properties in the DNase I that will reduce or prevent actin binding and subsequent inhibition of DNA-hydrolytic activity is regarded as obvious from the teachings of Lazarus et al.

In another embodiment of this invention, human DNase I variants are prepared by making covalent modifications directly in a native or variant human DNase I protein.  Such modifications are made to affect actin binding or another property of the protein (e.g., stability, biological half-life, immunogenicity), and may be made instead of or in addition to the amino acid sequence substitution, insertion, and deletion mutations described above.  (emphasis added)

	On pages 12-14 of the response filed 05 January 2021 Applicant argues that the 103 rejection is based on impermissible hindsight and that the applied references would not have guided one of ordinary skill in the art to the particular chemical modification of amidation of glutamyl and/or aspartyl residues of DNase I.  The argument is not convincing because, as discussed above, Lazarus et al. explicitly teach that covalent modifications of DNase I may be made to affect actin binding.  Paragraph [0068] then describes such covalent modifications resulting from “reacting targeted amino acid residues of the native or variant human DNase I with an organic derivatizing agent that is capable of reacting with selected amino acid side-chains of N- or C-terminal residues”, with exemplary covalent modifications being described in paragraphs [0069]-[0075]. Furthermore, Lazarus et al. teach that amino acid side chain modification is desirable to introduce steric hindrance or altered electrostatic properties in DNase I that will reduce or prevent actin binding and subsequent inhibition of DNA-hydrolytic 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652